               Case 3:19-cv-04073-JST Document 33 Filed 07/21/19 Page 1 of 4



 1   Marienna H. Murch (Bar No. 300551)                        Benedict Lenhart*
     Alison C. Wall (Bar No. 319562)*                          Seth Tucker*
 2   COVINGTON & BURLING LLP                                   Sonia Lahr-Pastor*
 3   Salesforce Tower                                          Jonathan Mincer**
     415 Mission Street, Suite 5400                            COVINGTON & BURLING LLP
 4   San Francisco, California 94105-2533                      One CityCenter
     Telephone: + 1 (415) 591-6000                             850 Tenth Street, NW
 5   Facsimile: + 1 (415) 591-6091                             Washington, DC 20001-4956
     mmurch@cov.com                                            Telephone: + 1 (202) 662-6000
 6   awall@cov.com                                             blenhart@cov.com
 7                                                             stucker@cov.com
     Cristina Alvarez*                                         slahrpastor@cov.com
 8   Gavin Bosch*                                              jmincer@cov.com
     COVINGTON & BURLING LLP
 9   The New York Times Building
     620 Eighth Avenue
10
     New York, NY 10018-1405
11   Telephone: + 1 (212) 841-1000
     calvarez@cov.com
12   gbosch@cov.com

13   * Not admitted in this Court
     ** Admission not currently active in this Court
14

15   Counsel for Amici Curiae Former BIA Members,
     Former Immigration Law Judges, and Law Professors
16

17
                                     UNITED STATES DISTRICT COURT
18
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
19

20                                                               Civil Case No.: 3:19-cv-04073-JST
      EAST BAY SANCTUARY COVENANT, et al.,
21
             Plaintiffs,
                                                                 MOTION FOR LEAVE TO FILE BRIEF
22
                                                                 OF AMICI CURIAE FORMER BIA
             v.
23                                                               MEMBERS, FORMER IMMIGRATION
                                                                 LAW JUDGES, AND LAW PROFESSORS
24    WILLIAM BARR, et al.,
                                                                 IN SUPPORT OF PLAINTIFFS’ MOTION
                                                                 FOR A TEMPORARY RESTRAINING
25           Defendants.
                                                                 ORDER
26

27

28


       MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                     PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
               Case 3:19-cv-04073-JST Document 33 Filed 07/21/19 Page 2 of 4



 1          On July 18, 2019, the Court entered a Scheduling Order in this case requiring that, while
 2   interested parties may file amicus briefs, permission to do so must be “separately obtained.” Dkt. No.
 3   18. Pursuant to that order, amici curiae—45 former members of the Board of Immigration Appeals,
 4   former Immigration Law Judges, and law professors specializing in immigration law—respectfully
 5   move this Court for permission to file a proposed amicus brief in support of Plaintiffs’ Motion for a
 6   Temporary Restraining Order (Dkt. No. 3). A copy of the proposed amicus brief is attached to this
 7   motion as Exhibit A.
 8          There are no specific rules governing motions for leave to file an amicus brief. Instead, district
 9   courts possess “broad discretion” to determine when granting such leave is appropriate. Hoptowit v.
10   Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S.
11   472 (1995). Accordingly, “[d]istrict courts frequently welcome amicus briefs from non-parties
12   concerning legal issues that have potential ramifications beyond the parties directly involved or if the
13   amicus has ‘unique information or perspective that can help the court beyond the help that the lawyers
14   for the parties are able to provide.’” NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp.
15   2d 1061, 1067 (N.D. Cal. 2005) (citation omitted). Here, amici play “the classic role of amicus curiae . .
16   . in a case of general public interest [by] . . . supplementing the efforts of counsel[] and drawing the
17   court’s attention to law that might otherwise escape consideration.” Funbus Sys., Inc. v. State of Cal.
18   Pub. Utilities Comm’n., 801 F.2d 1120, 1125 (9th Cir. 1986) (citation omitted).
19          Amici are 45 former members of the Board of Immigration Appeals, former Immigration Law
20   Judges, and law professors specializing in immigration law, with centuries of collective experience in
21   applying, studying, and teaching asylum and refugee law. This extensive experience gives amici a
22   strong interest in the proper application of our asylum laws, as well as in ensuring that asylum seekers
23   are able to exercise their legal right to seek asylum consistent with United States law and associated
24   regulations.
25          Amici’s deep experience and expertise in immigration and asylum issues also gives them an
26   important perspective to offer the Court regarding the issues central to Plaintiffs’ motion for a temporary
27   restraining order. For example, amici immigration judges are familiar with the asylum systems of
28   Central American countries and have extensively interacted with asylum applicants themselves,

                                                           2
       MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                     PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
               Case 3:19-cv-04073-JST Document 33 Filed 07/21/19 Page 3 of 4



 1   including those who have used—or declined to use—those systems. That experience is centrally
 2   relevant to Plaintiffs’ argument that Defendants’ Interim Final Rule of July 16, 2019 conflicts with the
 3   Safe Third Country provision, which allows removal of an applicant for asylum to a third country that
 4   satisfies certain statutory criteria. See 8 U.S.C. § 1158(a)(2)(A). Amici’s extensive experience
 5   regarding immigration and asylum issues has unquestionably lent them “perspective that can help the
 6   court beyond the help that the lawyers for the parties are able to provide.’” NGV Gaming, 355 F. Supp.
 7   2d at 1067.
 8          For all the foregoing reasons, amici respectfully request that the Court grant leave to file the
 9   attached amicus curiae brief on July 21, 2019.
10          Dated: July 21, 2019                                 Respectfully submitted,
11                                                               By: /s/ Marienna H. Murch
12
                                                                 Marienna H. Murch (Bar No. 300551)
13                                                               Alison C. Wall (Bar No. 319562)*
                                                                 COVINGTON & BURLING LLP
14                                                               Salesforce Tower
                                                                 415 Mission Street, Suite 5400
15
                                                                 San Francisco, California 94105-2533
16                                                               Telephone: + 1 (415) 591-6000
                                                                 Facsimile: + 1 (415) 591-6091
17                                                               mmurch@cov.com
                                                                 awall@cov.com
18
                                                                 Benedict Lenhart*
19
                                                                 Seth Tucker*
20                                                               Sonia Lahr-Pastor*
                                                                 Jonathan Mincer**
21                                                               COVINGTON & BURLING LLP
                                                                 One CityCenter
22                                                               850 Tenth Street, NW
                                                                 Washington, DC 20001-4956
23
                                                                 Telephone: + 1 (202) 662-6000
24                                                               blenhart@cov.com
                                                                 stucker@cov.com
25                                                               slahrpastor@cov.com
                                                                 jmincer@cov.com
26

27                                                               Cristina Alvarez*
                                                                 Gavin Bosch*
28                                                               COVINGTON & BURLING LLP

                                                          3
       MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                     PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
             Case 3:19-cv-04073-JST Document 33 Filed 07/21/19 Page 4 of 4



 1                                                             The New York Times Building
                                                               620 Eighth Avenue
 2                                                             New York, NY 10018-1405
 3                                                             Telephone: + 1 (212) 841-1000
                                                               calvarez@cov.com
 4                                                             gbosch@cov.com

 5                                                             Counsel for Amici Curiae Former BIA
                                                               Members, Former Immigration Law Judges,
 6                                                             and Law Professors
 7
                                                               * Not admitted in this Court
 8                                                             ** Admission not currently active in this
                                                               Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
     MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                   PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 1 of 16




                     EXHIBIT A
             Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 2 of 16



 1
     Marienna H. Murch (Bar No. 300551)                     Benedict Lenhart*
 2   Alison C. Wall (Bar No. 319562)*                       Seth Tucker*
     COVINGTON & BURLING LLP                                Sonia Lahr-Pastor*
 3   Salesforce Tower                                       Jonathan Mincer**
     415 Mission Street, Suite 5400                         COVINGTON & BURLING LLP
 4   San Francisco, California 94105-2533                   One CityCenter
     Telephone: + 1 (415) 591-6000                          850 Tenth Street, NW
 5
     Facsimile: + 1 (415) 591-6091                          Washington, DC 20001-4956
 6   mmurch@cov.com                                         Telephone: + 1 (202) 662-6000
     awall@cov.com                                          blenhart@cov.com
 7                                                          stucker@cov.com
     Cristina Alvarez*                                      slahrpastor@cov.com
 8   Gavin Bosch*                                           jmincer@cov.com
     COVINGTON & BURLING LLP
 9
     The New York Times Building
10   620 Eighth Avenue
     New York, NY 10018-1405
11   Telephone: + 1 (212) 841-1000
     calvarez@cov.com
12   gbosch@cov.com
13
     * Not admitted in this Court
14   ** Admission not currently active in this Court

15   Counsel for Amici Curiae Former BIA Members,
     Former Immigration Law Judges, and Law Professors
16

17                                  UNITED STATES DISTRICT COURT
18                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
19

20                                                             Civil Case No.: 3:19-cv-04073-JST
      EAST BAY SANCTUARY COVENANT, et al.,
21
             Plaintiffs,                                       MEMORANDUM OF LAW OF AMICI
22                                                             CURIAE FORMER BIA MEMBERS,
             v.                                                FORMER IMMIGRATION LAW JUDGES,
23                                                             AND LAW PROFESSORS IN SUPPORT
      WILLIAM BARR, et al.,                                    OF PLAINTIFFS’ MOTION FOR A
24                                                             TEMPORARY RESTRAINING ORDER
25           Defendants.

26

27

28
           MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                  PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
              Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 3 of 16



 1                                                        TABLE OF CONTENTS
 2   I.      INTRODUCTION .............................................................................................................. 1
 3   II.     INTEREST OF AMICI CURIAE ....................................................................................... 2
 4   III.    ARGUMENT ...................................................................................................................... 8
 5   IV.     CONCLUSION ................................................................................................................. 11
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                           i
            MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                   PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
                 Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 4 of 16



 1
                                                             TABLE OF AUTHORITIES
 2
                                                                                                                                                        Page(s)
 3

 4   Cases

 5   Matter of B-R-,
        26 I&N Dec. 119 (BIA 2013) ..........................................................................................................1, 11
 6
     Dhoumo v. BIA,
 7      416 F.3d 172 (2d Cir. 2005)...................................................................................................................9
 8   East Bay Sanctuary Covenant v. Trump,
 9      909 F.3d 1219 (9th Cir. 2018) ...............................................................................................................8

10   Youngstown Sheet & Tube Co. v. Sawyer,
        343 U.S. 579 (1952) ...............................................................................................................................1
11
     Statutes
12
     8 U.S.C. § 1101(a)(41)(A) ...........................................................................................................................8
13
     8 U.S.C. § 1158(a)(2)(A) .......................................................................................................................8, 11
14
     8 U.S.C. § 1158(b)(1)(A) .............................................................................................................................8
15

16   8 U.S.C. § 1158(d)(5)(B) .............................................................................................................................8

17   Other Authorities

18   Amnesty Int’l, Overlooked, Under-Protected: Mexico’s Deadly Refoulement of Central
       Americans Seeking Asylum, 2018, https://www.amnestyusa.org/ wp-
19     content/uploads/2018/01/AMR4176022018-ENGLISH-05.pdf............................................................9
20   Bureau of Democracy, Human Rights and Labor, U.S. Dep’t of State, Guatemala 2018
        Human Rights Report at 13 (Mar. 13, 2019), https://www.state.gov/wp-
21
        content/uploads/2019/03/GUATEMALA-2018.pdf ..............................................................................9
22
     Bureau of Democracy, Human Rights and Labor, U.S. Dep’t of State, Guatemala 2018
23     Human Rights Report at 13 (Mar. 13, 2019), https://www.state.gov/wp-
       content/uploads/2019/03/GUATEMALA-2018.pdf ............................................................................10
24
     Human Rights First, Is Guatemala Safe for Refugees and Asylum Seekers?, July 1, 2019,
25     https://www.humanrightsfirst.org/resource/guatemala-safe-refugees-and-asylum-
26     seekers ....................................................................................................................................................9

27

28                                                                                 ii
              MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                     PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
             Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 5 of 16



 1
            I.      INTRODUCTION
 2
            The Government argues that its emergency interim final rule (“Rule”) “promot[es] asylum’s core
 3
     purpose of providing refuge to desperate refugees . . . with nowhere else to turn.” Defendants’ Brief in
 4
     Opposition to Plaintiffs’ Motion for Temporary Restraining Order (“Opp.”) 4. The Rule, in fact, has the
 5
     opposite effect, barring asylum for any individual who has passed through a third country in transit to
 6
     our southern border. See id. 8 (admitting the Rule “adopt[s] a categorical bar”). Because the majority of
 7
     asylum seekers to the United States pass through a third country on their way to this country, the Rule
 8
     would dramatically decrease—by more than half—the number of people eligible to seek asylum in the
 9
     United States. As such, it would effect a sweeping and fundamental change to our country’s asylum
10
     law—a change that is inconsistent and incompatible with current law. The Rule does not implement
11
     existing law, but instead imposes new law. For this reason, the Rule cannot stand. See Youngstown
12
     Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 588 (1952) (“The Constitution did not subject th[e] law-
13
     making power of Congress to presidential . . . control.”).
14
            The Government claims that the Rule’s limited exception for refugees who applied for, and were
15
     denied, protection outside the United States means that asylum protections are still available to
16
     “refugees . . . with nowhere else to turn.” But as the Government’s own cited case makes clear, the
17
     availability of asylum can lawfully be limited only “when other safe options are available” for a full and
18
     fair asylum procedure in a third country. Matter of B-R-, 26 I&N Dec. 119, 122 (BIA 2013) (emphasis
19
     added). The Government fails on both counts: neither does it show that an alternative safe asylum
20
     option is categorically available to refugees who pass through a third country, nor does it show that a
21
     full and fair asylum procedure is available—nor could it.
22
            Central American migrants (who currently make up the majority of applicants for asylum in the
23
     United States) must pass through Mexico and often Guatemala to reach the United States. As explained
24
     further below, neither country has a safe and functioning asylum system, and both countries lack the
25
     resources and infrastructure to process even hundreds of asylum applications, let alone the tens of
26

27

28                                                        1
           MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                  PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
             Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 6 of 16



 1   thousands of applications that would be required under the Rule. 1 Further, neither country assures a
 2   reasonable degree of safety to transiting migrants, who are at risk of kidnapping, burglary, rape, murder,
 3   and other forms of exploitation on their journey from their country of origin.
 4          Amici are former members of the Board of Immigration Appeals (“BIA”), former immigration
 5   law judges, and law professors with expertise in immigration-related issues. We have extensive
 6   familiarity with the experience of those who seek asylum or refugee protection in the United States.
 7   Based on our expertise in asylum systems and the sworn testimony we have received in thousands of
 8   cases, we submit that many asylum seekers do not apply for asylum in transit countries because the
 9   asylum systems there are woefully inadequate, not because the claims of the asylum seekers lack merit.
10   The absence of an adequate asylum system and other protections for refugees render such transit
11   countries as Mexico and Guatemala ineligible as alternatives to the United States system.
12          The Rule therefore conflicts with governing United States law and does not further its purported
13   objectives.
14          II.     INTEREST OF AMICI CURIAE
15          As set forth in more detail below, amici are former immigration judges and law professors with
16   expertise in immigration-related issues. Through their work adjudicating asylum petitions or
17   researching and analyzing such issues as the asylum systems of other countries or the experiences of
18   migrants and asylum-seekers who come to the United States, they have a deep understanding not only of
19   the United States’ asylum system, but also of the dangers that migrants and refugees face in their travels
20   to the southern border and of the inadequacies of the asylum policies and procedures in the countries
21   those migrants and refugees must traverse to arrive at our border.
22          The Honorable Paul Grussendorf served as Supervisory Asylum Officer and as an Immigration
23   Judge in Philadelphia, San Francisco, and Texas, and has over thirty years of experience in asylum and
24   refugee protection. He has worked as a Protection Officer for the UN Refugee Agency and as a Refugee
25

26   1
      Case no. 3:19-cv-04073-JST, Plaintiffs’ Mem. in Supp. of TRO (Dkt. no. 3-1), Exh. 3 (“Pinheiro
     Decl.”) at ¶ 21–31; Case no. 3:19-cv-04073-JST, Plaintiffs’ Mem. in Supp. of TRO (Dkt. no. 3-1), Exh.
27   6 (“Frydman Decl.”) at ¶ 13–14, 19–24.
28                                                       2
           MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                  PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
              Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 7 of 16



 1   Officer for the United States Citizenship and Immigration Services. He has also served as an Associate
 2   Professor of Clinic Law at George Washington University Law School’s Immigration Clinic.
 3            David Abraham is a Professor of Law Emeritus at the University of Miami School of Law. He
 4   teaches Immigration & Citizenship Law, and has published widely on immigration, citizenship, and
 5   migration issues.
 6            The Honorable Steven Abrams served as an Immigration Judge from 1997 to 2013 at the New
 7   York, Varick Street, and Queens Wackenhut Immigration Courts in New York City.
 8            Richard A. Boswell is a Professor of Law at the University of California, Hastings College of
 9   Law. He has written extensively in the field of immigration law and is a frequent lecturer on
10   immigration law both nationally and internationally.
11            The Honorable Sarah M. Burr served as a U.S. Immigration Judge in New York from 1994 until
12   2012, and was Assistant Chief Immigration Judge in charge of the New York, Fishkill, Ulster, Bedford
13   Hills and Varick Street immigration courts from 2006 to 2011.
14            The Honorable Teofilo Chapa served as an Immigration Judge in Miami, Florida from 1995 until
15   2018.
16            The Honorable Jeffrey S. Chase served as an Immigration Judge in New York City from 1995 to
17   2007 and was an attorney advisor and senior legal advisor at the Board of Immigration Appeals from
18   2007 to 2017. He also was the recipient of the American Immigration Lawyers Association’s annual pro
19   bono award in 1994 and chaired AILA’s Asylum Reform Task Force.
20            The Honorable George T. Chew served as an Immigration Judge in New York from 1995 to
21   2017.
22            Michael J. Churgin is the Reybourne Thompson Centennial Professor at the University of Texas
23   at Austin School of Law. He specializes in criminal procedure, immigration, and mental health law.
24            The Honorable Bruce J. Einhorn served as an Immigration Judge in Los Angeles from 1990 to
25   2007. He now serves as an Adjunct Professor of Law at Pepperdine University School of Law in
26   Malibu, CA, and a Visiting Professor of International, Immigration, and Refugee Law at the University
27   of Oxford, England.
28                                                        3
             MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                    PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
             Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 8 of 16



 1          The Honorable Cecelia M. Espenoza served as a Member of the Executive Office for
 2   Immigration Review (EOIR) Board of Immigration Appeals from 2000-2003.
 3          The Honorable Noel Ferris served as an Immigration Judge in New York from 1994 to 2013 and
 4   an attorney advisor to the Board of Immigration Appeals from 2013 to 2016. Previously, she served as a
 5   Special Assistant U.S. Attorney in the Southern District of New York from 1985 to 1990 and as Chief of
 6   the Immigration Unit from 1987 to 1990.
 7          The Honorable John F. Gossart, Jr. served as an Immigration Judge from 1982 until 2013 and is
 8   the former president of the National Association of Immigration Judges. From 1975 to 1982, he served
 9   in various positions with the former Immigration Naturalization Service, including as general attorney,
10   naturalization attorney, trial attorney, and deputy assistant commissioner for naturalization. He is also
11   the co-author of the National Immigration Court Practice Manual, which is used by all practitioners
12   throughout the United States in immigration court proceedings. From 1997 to 2016, Judge Gossart was
13   an Adjunct Professor of law at the University of Baltimore School of Law teaching immigration law,
14   and more recently was an adjunct professor of law at the University of Maryland School of Law also
15   teaching immigration law.
16          The Honorable Miriam Hayward served as an Immigration Judge in San Francisco from 1997
17   until 2018.
18          Geoffrey Hoffman is a Clinical Associate Professor at the University of Houston Law Center and
19   specializes in immigration-related federal court litigation, deportation defense, asylum cases, and
20   appeals before the Board of Immigration Appeals. He has represented numerous immigrants in a variety
21   of settings, including before the Executive Office for Immigration Review, Department of Homeland
22   Security, and in the federal courts.
23          The Honorable Rebecca Jamil served as an Immigration Judge from February 2016 until July
24   2018. From 2011 to February 2016, Judge Jamil served as assistant chief counsel for U.S. Immigration
25   and Customs Enforcement in San Francisco.
26

27

28                                                        4
           MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                  PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
              Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 9 of 16



 1            The Honorable William P. Joyce served as an Immigration Judge in Boston, Massachusetts from
 2   1996 to 2002. Prior to his appointment to the bench, he served as legal counsel to the Chief Immigration
 3   Judge, and as Associate General Counsel for enforcement for INS.
 4            The Honorable Carol King served as an Immigration Judge from 1995 to 2017 in San Francisco
 5   and was a temporary Board member for six months between 2010 and 2011. She also taught
 6   immigration law for five years at Golden Gate University School of Law.
 7            The Honorable Elizabeth A. Lamb served as an Immigration Judge from September 1995 until
 8   2018. Judge Lamb also served as an adjunct professor at Manhattan Community College from 1990 to
 9   1992.
10            Beth Lyon is a Clinical Professor of Law and founder of Cornell’s Farmworker’s Legal
11   Assistance Clinic. She is a national authority on the laws and policies affecting immigrant workers. She
12   has written extensively on domestic and international immigrant and farm-worker rights.
13            Amelia S. McGowan is an Adjunct Professor of Law at Mississippi College School of Law,
14   where she directs the Immigration Clinic. She is also a Senior Attorney at the Mississippi Center for
15   Justice. Her practice and research focus primarily on asylum, and she has handled asylum cases before
16   the local asylum offices and immigration courts, as well as numerous Courts of Appeal.
17            Estelle M. McKee is a Clinical Professor of Law at Cornell Law School and teaches Lawyering
18   and the Asylum and Convention Against Torture Appellate Clinic. She has worked as an immigration
19   attorney and has written extensively about immigration law and procedure.
20            The Honorable Margaret McManus served as an Immigration Judge from 1991 until January
21   2018.
22            M. Isabel Medina is the Ferris Family Distinguished Professor of Law at Loyola University New
23   Orleans College of Law. She teaches and writes in the area of immigration and asylum law, and
24   represents persons in immigration and asylum proceedings.
25            Jennifer Moore is a Professor of Law at the University of New Mexico School of Law who
26   teaches Immigration Law and Refugee and Asylum Law. She also worked in various roles for the U.N.
27   High Commissioner for Refugees.
28                                                        5
             MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                    PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
              Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 10 of 16



 1            Hiroshi Motomura is the Susan Westerberg Prager Distinguished Professor of Law at the
 2   University of California, Los Angeles School of Law. He is the author of two books on immigration
 3   law, as well as many law review articles on immigration law.
 4            Craig B. Mousin is an Adjunct Faculty member at DePaul University College of Law and a
 5   member of the Refugee and Forced Migration Studies Department. He founded and directed the
 6   Midwest Immigrant Rights Center, a provider of legal assistance to refugees, which has since become
 7   the National Immigrant Justice Center. He also directed legal services for Travelers & Immigrant Aid.
 8            Michael A. Olivas is the William B. Bates Distinguished Chair in Law and the Director of the
 9   Institute for Higher Education Law and Governance at the University of Houston Law Center. He has
10   taught courses in Immigration Law and Policy and in Business Law and Immigration.
11            John R. B. Palmer is a Professor in the Department of Political and Social Sciences at the
12   Universitat Pompeu Fabra in Barcelona, Spain. He has worked as a United Nations High Commissioner
13   for Refugees Protection Officer.
14            Helen L. Parsonage is an Adjunct Professor of Law at Wake Forest University School of Law,
15   where she teaches an Immigration Law Practicum. She also works as an immigration attorney in private
16   practice.
17            The Honorable Charles Pazar served as an Immigration Judge in Memphis, Tennessee, from
18   1998 until 2017. Before his appointment, he served in the Immigration and Naturalization Service
19   Office of General Counsel, and was a Senior Litigation Counsel in the Office of Immigration Litigation.
20   Judge Pazar serves as an adjunct professor of law at the University of Memphis.
21            The Honorable Laura Ramirez served as an Immigration Judge in San Francisco from 1997 until
22   2018.
23            Renee C. Redman is a Law Instructor of Immigration Law at the University of Connecticut
24   School of Law. She also handles cases focusing on asylum, family-based immigration, deferred action,
25   waivers, and removal cases.
26            The Honorable John W. Richardson served as an Immigration Judge in Phoenix, Arizona from
27   1990 until 2018.
28                                                        6
             MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                    PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
            Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 11 of 16



 1          Carrie Rosenbaum is an Adjunct Professor at Golden Gate University who speaks and publishes
 2   on immigration law. She is also an immigration attorney in private practice.
 3          The Honorable Lory D. Rosenberg served on the Board of Immigration Appeals from 1995 to
 4   2002. She was also adjunct Immigration Professor at American University Washington College of Law
 5   from 1997 to 2004.
 6          The Honorable Susan Roy served as an Immigration Judge in Newark from 2008 until 2010. She
 7   is the Chair-Elect of the New Jersey State Bar Association Immigration Law Section, and serves on the
 8   Executive Committee of the New Jersey AILA Chapter.
 9          Rubén G. Rumbaut is a Distinguished Professor of Sociology at the University of California,
10   Irvine. His research focuses on international migration and refugee movements, and he has published
11   extensively on immigrants and refugees in the United States.
12          The Honorable Paul W. Schmidt served as an Immigration Judge from 2003 to 2016 in
13   Arlington, Virginia. He previously served as Chairman of the Board of Immigration Appeals from 1995
14   to 2001, and as a Board Member from 2001 to 2003. He served as Deputy General Counsel of the
15   former INS from 1978 to 1987, serving as Acting General Counsel from 1986-87 and 1979-81. He was
16   a founding member of the International Association of Refugee Law Judges (IARLJ), where he
17   presently serves as Americas Vice President.
18          The Honorable Ilyce S. Shugall served as an Immigration Judge in San Francisco from 2017
19   until 2019.
20          The Honorable Denise Slavin served as an Immigration Judge from 1995 until 2019 in the
21   Miami, Krome Processing Center, and Baltimore Immigration Courts.
22          The Honorable Andrea Hawkins Sloan served as an Immigration Judge in Portland, Oregon from
23   2010 until 2017.
24          The Honorable Gustavo D. Villageliu served as a Board of Immigration Appeals Member from
25   July 1995 to April 2003. He then served as Senior Associate General Counsel for the Executive Office
26   for Immigration Review until 2011. Before becoming a Board Member, he was an Immigration Judge
27   in Miami.
28                                                      7
           MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                  PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
            Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 12 of 16



 1          Leti Volpp is the Robert D. and Leslie Kay Raven Professor of Law at the University of
 2   California, Berkeley School of Law. She teaches Immigration Law and researches immigration and
 3   citizenship law.
 4          The Honorable Polly A. Webber served as an Immigration Judge from 1995 to 2016 in San
 5   Francisco, with details in Tacoma, Port Isabel, Boise, Houston, Atlanta, Philadelphia, and Orlando
 6   Immigration Courts. She served as National President of the American Immigration Lawyers
 7   Association from 1989 to 1990 and was a national AILA officer from 1985 to 1991. She also taught
 8   Immigration and Nationality Law at Santa Clara University School of Law.
 9          III.    ARGUMENT
10          United States law provides that migrants have a broad right to seek asylum in the United States.
11   Individuals with a “well-founded fear of persecution” based on their race, religion, nationality, political
12   opinion, or membership in a particular group are entitled to asylum in the United States. 8 U.S.C.
13   §§ 1158(b)(1)(A), 1101(a)(41)(A). Generally speaking, access to the asylum system is available to
14   “[a]ny alien who is physically present in the United States or who arrives in the United States.” The
15   asylum statute provides only limited, enumerated statutory exceptions. Id. § 1158(a)(2).
16          Congress explicitly provided, and courts have subsequently reaffirmed, that further limitations
17   on the asylum system cannot be inconsistent with Section 1158. 8 U.S.C. § 1158(d)(5)(B); see also,
18   e.g., East Bay Sanctuary Covenant v. Trump, 909 F.3d 1219 (9th Cir. 2018).
19          One narrow statutory exception to the right to asylum applies if the applicant has access to a
20   “safe third country” in which to seek such protections. 8 U.S.C. § 1158(a)(2)(A). Congress expressly
21   limited that exception to third countries that have “a bilateral or multilateral agreement” with the United
22   States; where the applicant’s “life or freedom would not be threatened on account of race, religion,
23   nationality, membership in a particular social group, or political opinion”; and where the applicant
24   would have “access to a full and fair procedure for determining a claim to asylum or equivalent
25   temporary protection.” Id.
26          As a preliminary matter, the Government concedes that the Rule does not fall within this
27   exception because, as applied to applicants arriving at the southern border, it fails to meet the first prong.
28                                                         8
           MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                  PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
             Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 13 of 16



 1   Opp. 12. In particular, and critically, the Government admits that “the United States has no safe third
 2   country-agreement with Mexico and other countries through which migrants transit to reach the United
 3   States.” Id. 11. That admission is dispositive—absent such agreements, the countries through which
 4   Central American migrants pass may not be deemed safe third countries under United States law. See
 5   Dhoumo v. BIA, 416 F.3d 172, 175 (2d Cir. 2005) (“[A] country may only qualify as a ‘safe third
 6   country’ by virtue of having negotiated a bilateral or multilateral treaty establishing that status. . . .”).
 7           Equally importantly, the Rule would make an end-run around Congress’s expressly narrow
 8   limitations to the asylum right based on the availability of a “safe third county” because it eliminates any
 9   consideration of the remaining essential factors. Any fair consideration of those factors reveals that, in
10   fact, Central American migrants who seek asylum in the United States often lack a safe third country.
11           In order to reach the southern border of the United States, an individual must pass through
12   Mexico, and sometimes Guatemala (depending on the person’s country of origin). Mexico and
13   Guatemala place migrants at significant risk of violence and lack functioning asylum systems. 2 As a
14   result, they qualify neither as “safe” nor as offering a full and fair asylum procedure, both of which are
15   required under the “safe third country” exception to the general right to asylum in the United States.
16           Mexico and Guatemala cannot, and do not, protect migrants in transit to the United States.
17   Neither country is a safe haven for migrants pursuing asylum claims. Guatemala, for example, cannot,
18   and does not, protect migrants passing through Guatemala from violence targeting them not only as
19   refugees, but on account of their race, nationality, gender, sexual orientation, or gender identity. 3
20   Similarly, as concerns Mexico, some of the undersigned amici have heard credible accounts of migrants
21

22
     2
23    See, e.g., Bureau of Democracy, Human Rights and Labor, U.S. Dep’t of State, Guatemala 2018
     Human Rights Report at 13 (Mar. 13, 2019), https://www.state.gov/wp-content/uploads/2019/03/
24   GUATEMALA-2018.pdf.; Amnesty Int’l, Overlooked, Under-Protected: Mexico’s Deadly Refoulement
     of Central Americans Seeking Asylum, 2018, https://www.amnestyusa.org/ wp-
25
     content/uploads/2018/01/AMR4176022018-ENGLISH-05.pdf. See also Pinheiro Aff. ¶ 21–31;
26   Frydman Aff. ¶ 13–14, 19–24.
     3
      Human Rights First, Is Guatemala Safe for Refugees and Asylum Seekers?, July 1, 2019,
27   https://www.humanrightsfirst.org/resource/guatemala-safe-refugees-and-asylum-seekers.
28                                                          9
           MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                  PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
            Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 14 of 16



 1   through Mexico being targeted for violence by local gangs and others because it is known that they are
 2   not protected by Mexican authorities.
 3          Several of us have personal experience adjudicating asylum requests that underscores the harsh
 4   reality of these conditions. For example, while one of us was supervising asylum adjudications earlier
 5   this year at the San Ysidro border crossing between Mexico and the United States, that person and his
 6   officers heard numerous credible accounts of Central American migrants being victimized on their way
 7   to the United States. These accounts included migrants being bussed from temporary shelters to the
 8   forest, where they were unloaded at gun point, assaulted, robbed and raped; of Mexican police refusing
 9   to assist migrants who were victims of violent crimes, instead telling them that the police were not there
10   to help them; and of children being ripped from their parents’ arms and removed, presumably to be used
11   in human trafficking, while one or both parents were killed. These accounts were made under oath, and
12   they and presumably many others like them can be verified through discovery of case files.
13          The countries through which migrants pass on their way to our southern border also lack
14   functioning asylum systems, meaning that migrants cannot rely on those systems to fairly and
15   competently adjudicate their claims for asylum. The Government argues that other Central American
16   countries “are able to provide fair adjudications of requests for asylum . . . . ,” Opp. 21, citing an item in
17   the Federal Register. But the Federal Register notice that the Government relies on says only that
18   applications for asylum in Mexico have increased since 2016, not that those claims have been fairly
19   adjudicated. See 84 Fed. Reg. 33,839 (cited at Opp. 22). Indeed, neither Guatemala nor Mexico has a
20   fair asylum-adjudication system. As the State Department reported in 2018, the “identification and
21   referral mechanism for potential asylum seekers” in Guatemala is “inadequate,” and “[b]oth migration
22   and police authorities lack[] adequate training concerning the rules for establishing refugee status.” 4
23   The asylum system in Mexico is equally inadequate, “routinely turning back thousands of people from
24

25   4
      Bureau of Democracy, Human Rights and Labor, U.S. Dep’t of State, Guatemala 2018 Human Rights
     Report at 13 (Mar. 13, 2019), https://www.state.gov/wp-content/uploads/2019/03/GUATEMALA-
26   2018.pdf..
27

28                                                         10
           MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                  PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
              Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 15 of 16



 1   Honduras, El Salvador, and Guatemala to their countries without considering the risk to their life and
 2   security upon return, in many cases violating international and domestic law by doing so.” 5
 3            These countries thus fall well short of providing “access to a full and fair procedure for
 4   determining a claim to asylum or equivalent temporary protection,” 8 U.S.C. § 1158(a)(2)(A), and so are
 5   different in kind from the third countries contemplated under United States asylum law. For instance, in
 6   the case cited by the Government finding that “other safe options [we]re available,” the Board of
 7   Immigration Appeals found that an asylum seeker fleeing persecution in Venezuela had another safe
 8   option available in Spain because of the undisputed facts that he was a citizen of Spain and could find
 9   safe refuge there. Matter of B-R-, 26 I&N Dec. at 122. The facts here are not comparable, and the
10   Government does not attempt to show otherwise. It is untenable to suggest that because that asylum-
11   seeker had available to him a safe third country, every refugee to the United States likewise has available
12   a safe third country.
13             Given both the unsafe conditions confronting migrants in Guatemala and Mexico and the
14   absence in each country of an effective, reliable system for adjudicating bona fide applications for
15   asylum, neither Mexico nor Guatemala satisfies the requirements that Congress established for a “safe
16   third country” under United States law. Because the Rule would categorically deny asylum to any
17   migrant who transited through Guatemala or Mexico without seeking asylum from those countries,
18   regardless of their inadequacy as “safe third countries,” the Rule cannot be squared with the governing
19   statute and must be declared invalid.
20            IV.      CONCLUSION
21            For all the foregoing reasons, amici curiae respectfully submit that the Government’s Rule is
22   invalid, and request that the Court grant Plaintiffs’ Motion for a Temporary Restraining Order.
23
         DATED: July 21, 2019                                     Respectfully submitted,
24

25

26   5
      Amnesty Int’l, Overlooked, Under-Protected: Mexico’s Deadly Refoulement of Central Americans
     Seeking Asylum, 2018, https://www.amnestyusa.org/ wp-content/uploads/2018/01/AMR4176022018-
27   ENGLISH-05.pdf.
28                                                         11
             MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
                    PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
      Case 3:19-cv-04073-JST Document 33-1 Filed 07/21/19 Page 16 of 16



 1
                                                        By:     /s/ Marienna H. Murch
 2

 3                                                      Marienna H. Murch (Bar No. 300551)
                                                        Alison Wall (Bar No. 319562)*
 4                                                      COVINGTON & BURLING LLP
                                                        Salesforce Tower
 5                                                      415 Mission Street, Suite 5400
                                                        San Francisco, California 94105-2533
 6
                                                        Telephone: + 1 (415) 591-6000
 7                                                      Facsimile: + 1 (415) 591-6091
                                                        mmurch@cov.com
 8                                                      awall@cov.com

 9                                                      Benedict Lenhart*
                                                        Seth Tucker*
10
                                                        Sonia Lahr-Pastor*
11                                                      Jonathan Mincer**
                                                        COVINGTON & BURLING LLP
12                                                      One CityCenter
                                                        850 Tenth Street, NW
13                                                      Washington, DC 20001-4956
                                                        Telephone: + 1 (202) 662-6000
14
                                                        blenhart@cov.com
15                                                      stucker@cov.com
                                                        slahrpastor@cov.com
16                                                      jmincer@cov.com
17                                                      Cristina Alvarez*
18                                                      Gavin Bosch*
                                                        COVINGTON & BURLING LLP
19                                                      The New York Times Building
                                                        620 Eighth Avenue
20                                                      New York, NY 10018-1405
                                                        Telephone: + 1 (212) 841-1000
21                                                      calvarez@cov.com
22                                                      gbosch@cov.com

23                                                      Counsel for Amici Curiae Asylum Officers,
                                                        Immigration Judges, and Law Professors
24

25                                                      * Not admitted in this Court
26                                                      ** Admission not currently active in this
                                                        Court
27

28                                               12
     MEMORANDUM OF LAW OF AMICI CURIAE FORMER BIA MEMBERS, FORMER IMMIGRATION LAW JUDGES, AND LAW
            PROFESSORS IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
